 

Exhibit 10(a)

United Rentals Receivables LLC II

Five Greenwich Office Park

Greenwich, CT 06831

August 31, 2010

 

Credit Agricole Corporate And Investment Bank    The Bank of Nova Scotia New
York Branch    1 Liberty Plaza, 26th Floor 1301 Avenue of the Americas    New
York, New York 10006 New York, New York 10019   

To Whom It May Concern:

Reference is made to that certain Amended and Restated Receivables Purchase
Agreement, dated as of December 22, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “RPA”), among us, as Seller, United
Rentals, Inc., as Collection Agent, the commercial paper conduits from time to
time party thereto as Purchasers, the financial institutions from time to time
party thereto as Purchaser Agents, and Calyon New York Branch, as Administrative
Agent and Lead Arranger. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to them in the RPA.

Pursuant to Section 1.13 of the RPA, we hereby request that you agree to amend
clause (a) of the definition of Commitment Termination Date to “October 18, 2011
(or the date so extended, or otherwise modified in a written agreement pursuant
to Section 1 .13)”. If the foregoing is acceptable to you, please so indicate by
returning to us an executed counterpart to the signature page provided below.

 

Sincerely,

United Rentals Receivables LLC II

By:

 

/s/ Irene Moshouris

Name:

  Irene Moshouris

Title:

  Vice-President and Treasurer



--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

CREDIT AGRECOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH,

as a Purchaser Agent

 

By:

 

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ SAM PILCER

Name:   SAM PILCER Title:   MANAGING DIRECTOR

THE BANK OF NOVA SCOTIA,

as a Purchaser Agent

By:  

/s/ NORMAN LAST

Name:   NORMAN LAST Title:   MANAGING DIRECTOR

[Signature Page to Extension Notice]